DETAILED ACTION
In response to the Preliminary Amendments filed on September 9, 2019, claim 1 is amended. Currently, claims 1-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bellow structure of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structural features for stiffening the components” in claim 14 and “one or more control components…for controlling a direction of band of the proximal end of the tubular member” in claim 18.  It is noted that “structural features” and “control components” are a generic placeholders coupled with respective function of “for stiffening the components” and “for controlling a direction of band of the proximal end of the tubular member.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
For claim 14: rigid material so as to be generally stiff and resist bending or other deformation (see instant [055]);
For claim 18: control components 34, e.g. guide wires (instant [083], [099], [0101]-[0102])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, it is first noted that the recitation of “located above” on line 9 is indefinite because it is unclear what is required by “above” since the claim does not provide an orientation for such limitation. Moreover, it appears that “above” or below are descriptors that depends on the orientation of the device. For example, it is unclear what is “above” if the device is position in the orientation of instant Fig. 9 as compared to the orientation of instant Fig. 10.  
Second, the recitation of "e.g." in lines 15 and 18 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, it is unclear whether the recitations of “so that an axial force is translated between the adjacent axial support components” (lines 15-16) and “so that the axial direction can bend between adjacent axial support components” (lines 19-20) are required by the claim. Specifically, as recited the claims only require that a contact between a first portion of the top edge surface of the first axial support component and a first portion of the bottom edge surface of the second axial support component (lines 12-16) and a second portion of the top edge of the first axial support component and the bottom edge surface of the second axial support component (lines 16-19) without requiring that the contact and the space between the top edge surface of the first axial support component and the bottom edge surface of the second axial support component.
Third, the recitations of “adjacent axial support component” (line 19), “adjacent axial support components” (lines 15-16 and lines 23-24), and “the axial support components” (lines 22-23) are confusing because it is unclear what the antecedent basis for these recitations are, since the claim recites a plurality of discrete axial support components (line 7) and at least a 
Moreover, the recitation of “each other” (line 24) is also confusing because it is unclear what structure the recitation is referring to: the adjacent axial support components of the plurality of axial support components? The one or more lateral support components? The first and the second axial support components? For the purpose of continuous examination, the recitation is interpreted as referring to adjacent axial support components of the plurality of discrete axial support components.
Regarding claim 4, the recitation of “10 or more stacked axial support components” is confusing because it is unclear whether the 10 or more stacked axial support components are part of the plurality of axial support components of claim 1 or another different set of 10 or more stacked axial support components. However, for the purpose of continuous examination, the recitation is interpreted as referring to 10 or more stacked axial support components are part of the plurality of discrete axial support components of claim 1.
Regarding claims 5-9 and 15, the recitations of “the axial support components” and “the lateral support components” are confusing because it is unclear whether these are referring to the same respective structures of the plurality of axial support components and the one or more lateral support components of claim 1 or another different axial support components or lateral support components, respectively. However, for the purpose of continuous examination, 
Regarding claim 11, the recitation of “are not directly attached at a point of contact between the opposing edge surfaces” is confusing because it is unclear how there is a point of contact without being directly attached (where attached is interpreted as: joined or connected)? It appears that the claims are drawn to the embodiment of Figs. 4-15 with discrete axial support components which comprises at least one contact (see instant [098]).
Regarding claim 14, the recitation of “the components” is confusing because it is unclear what components are referred to by the recitation since the claim requires many different components. However, for the purpose of continuous examination, the recitation is interpreted as referring the plurality of discrete axial support components.
Claims 2-20 are rejected for incorporating the above confusion through their respective claim dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (US Pub. No. 2012/0277730 A1).
Claim 1. Salahieh discloses a medical device comprising: 

i) a plurality of discrete axial support components (702, 704, 706) in a stacked arrangement (Figs. 29A-29B) including at least a first axial support component (i.e., one of beads 702, 704, 706) and a second adjacent axial support component (i.e., the adjacent one of beads 702, 704, 706) located above the first axial support component in the distal direction, wherein each axial support component has a top edge surface (i.e., edge surface facing proximal direction) facing the proximal end and a bottom edge surface (i.e., edge surface facing distal direction) facing the distal end, wherein a first portion of the top edge surface of the first axial support component contacts a first portion of the bottom edge surface of the second axial support component (e.g., so that an axial force is translated between the adjacent axial support components) (i.e., portions in contact such as the portions in contact in the identified “contact” of Annotated Fig. 29A below), and a second portion of the top edge surface of the first axial support component is spaced apart from the bottom edge surface of 

    PNG
    media_image1.png
    396
    399
    media_image1.png
    Greyscale

Annotated Fig. 29A of Salahieh
ii) one or more lateral support components  (717, 724, 726, 728, 732, 734, 736, 756, 754, 762,764,768) in contact with the axial support components for reducing lateral movement of adjacent axial support components relative to each other ([0127]; i.e., since they are matched to be stacked).
Claim 2. Salahieh discloses the device of claim 1, wherein the first axial support component and the second axial support component have the same shape (Figs. 29A-30H; [0125], [0127]).
Claim 3. Salahieh discloses the device of claim 1, wherein the one or more lateral support components includes a central lumen (i.e., floating liner) having a passage 
Claim 5. Salahieh discloses the device of claim 4, wherein the axial support components and the lateral support components are connected (Figs. 29A-30H; [0125]-[0127]).
Claim 6. Salahieh discloses the device of claim 5, wherein the axial support components and the lateral support components are formed of the same material ([0125]; i.e., since they are form as part of the bead).
Claim 7. Salahieh discloses the device of claim 4, wherein the axial support components and the lateral support components are formed of different materials ([0135]; i.e., since beads and liner are made of different material; see for beads details [0125] and  [0086] for liner material).
Claim 8. Salahieh discloses the device of claim 7, wherein the axial support component is formed from a first material and the lateral support components is formed from a second material having a Shore A durometer less than a Shore A durometer of the first material (i.e., since liner is more flexible than beads).
Claim 9. Salahieh discloses the device of claim 7, wherein the lateral support components are formed of a stretchable fabric ([0086])
Claim 10. Salahieh discloses the device of claim 4, wherein the lateral support components have a wall thickness that is less than a wall thickness of the axial support components (i.e., since beads 702, 704, 706 are thicker than a liner such as that illustrated in Fig. 2C).
Claim 11. Salahieh discloses the device of claim 4, wherein the adjacent axial support components are not directly attached at a point of contact between the opposing edge surfaces (Figs. 29A-29B; i.e., since beads of portion 700 appears to be attached at a point of contact similar to instant Fig. 15).
Claim 12. Salahieh discloses the device of claim 11, wherein the first axial support component rocks back and forth in a first direction relative to the second axial support component (Figs. 29A-29B; [0125]).
Claim 13. Salahieh discloses the device of claim 1, wherein the first axial support component bends only in a first direction relative to the second axial support component (Fig. 29B).
Claim 14. Salahieh discloses the device of claim 4, wherein the axial support component includes structural features for stiffening the components (i.e., since beads 702, 704, 706 comprises a rigid material so as to be generally stiff and resist bending or other deformation when beads are caused to bend such as illustrated in Fig. 29B).
Claim 15. Salahieh discloses the device of claim 4, wherein the instant disclosure does not explicitly illustrate the lateral support components is a bellow structure. Therefore, since Salahieh also discloses that floating liner is flexible material ([0086]), it follows that Salahieh in the form of floating liner being the lateral support components is capable of being compressed and expanded similar to a bellows structure as the bend portion is bent. 
Claim 16. Salahieh discloses the device of claim 4, wherein the tubular member has a porous wall (i.e., since outer tubular member comprises splines 508, 506 as illustrated in Fig. 2C).
Claim 18. Salahieh discloses the device claim 1, wherein the one or more lateral support components is interpreted as interlocking elements (756, 754) of Figs. 30F in contact with the axial support components for reducing lateral movement of adjacent axial support components relative to each other ([0127]; i.e., since they are matched to be stacked), and  the device includes one or more control components (708) extending the length of the tubular member for controlling a direction of bend of the proximal end of the tubular member ([0125]-[0126]).
Claim 19. Salahieh discloses the device of claim 18, wherein the control components includes a first cable (708) and a second cable (708) and the axial support components includes eyelet openings (744) in the passageway of the tubular member for threading the cables ([0127]), wherein the first and second cables bend the tubular member in opposing directions ([0125]).
Claim 20. Salahieh discloses the device of claim 19, wherein the device includes a water impermeable cover (i.e., floating liner) over a length of the tubular member ([0135]; i.e., since liner is generally impermeable as disclosed in [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Pub. No. 2012/0277730 A1).
Claim 4. Salahieh discloses the device of claim 1, wherein the device comprising beads in a stacked configuration (Figs. 29A-29B) but does not explicitly disclose of about 10 or more stacked axial support components. However, since Salahieh discloses that the number of beads in the stack of beads illustrated in Figs. 29A-29B can be modified to change the radius of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Pub. No. 2012/0277730 A1) in view of Herbert (US Pub. No. 2014/0135736 A1).
Claim 17. Salahieh discloses the device of claim 4, but does not further disclose that the outer surface of the tubular member is coated with a hydrophilic coating. However, it is noted that Herbert also discloses a medical device comprising a plurality of axial support components and lateral support components, wherein Herbert further discloses that a hydrophilic coating on the outer surface to aid in axial movement of the inner catheter relative to the outer catheter during the deflection process ([0064], [0083]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Salahieh with the features of the outer surface of the tubular member is coated with a hydrophilic coating as disclosed by Herbert to aid in axial movement of the inner catheter relative to the outer catheter during the deflection process ([0064], [0083] of Herbert).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783